THE COURT.
This is an appeal from a judgment which modified a decree of divorce rendered by the Superior Court of Los Angeles County, in the case of Samuel William Hodgdon v. Marie Pauline Hodgdon, insofar as that decree determined the paternity of Aileen La Mae Hodgdon, the minor plaintiff here.
At the time of the trial of this action in the court below, Aileen was a little less than fourteen years of age. It was represented to the superior court that the action was instituted by the guardian ad litem for her own benefit and against the interest and wishes of the minor. A request was made to that *674court to reopen the ease and continue it until the minor had reached the age of fourteen years so that she could nominate her guardian ad litem, and her interests could be properly protected in the litigation. This request was denied.
When the ease was first argued before this court, Aileen was almost sixteen years of age. From the record and from undenied statements made in open court, the personal interest of the guardian ad litem in the results of the action, antagonistic to the interests of the minor, seemed apparent, and the question of whether or not the guardian ad litem would properly represent the interests of the minor in the litigation was seriously presented. This question was further pressed in later filings.
A general guardian was appointed for the minor and she was substituted in the place and stead of the guardian ad Utem in the superior court and here. She is a disinterested party of integrity and has selected a disinterested attorney to represent the minor. It seems that now the interests of the minor will be properly presented in future proceedings.
A stipulation has been filed that the judgment be reversed. This would seem advisable under the circumstances.
The judgment is reversed.